Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED DESCRIPTION
1.	This action  is in response to the Preliminary Amendment filed on 09/15/2021.
2.	Claims 1-8 have been amended.
3.	Claim 9 has been canceled.
4.	Claims 1-8 are pending.
Information Disclosure Statement
5	The information disclosure statement (IDS) submitted on  09/15/2020 and 12/09/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
6.	The drawings filed on 09/15/2021. have been accepted by the Examiner.
Priority
7.	Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).  The certified copy has been filed in Foreign Application Priority number 2018-051582, filed on 03/19/2018.
Specification Objections
8.	The disclosure is objected to because of the following informalities: The abbreviated term “LSI” and “LDST”. 
The Examiner interprets these terms as  “Large Scale Integration” and “Logic Design & Switch Theory”.
Appropriate correction is required.
Claim  Objections
9.	Claims 1, 6 and 8 are objected because: Claims 1, 6 and 8 recite the abbreviated term “LSI”. It should be spelt out. 
The Examiner interprets these terms as  “Large Scale Integration”.
Claim 5 is objected because claim 5 recites the abbreviated term “LDST”. It should be spelt out.
The Examiner interprets the term as “Logic Design & Switch Theory”.
Appropriate corrections are required.
Claim Interpretation under 35 USC 112(f)
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. - An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to
cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
10.	 An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph). The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C.
112(f) (pre-AIA  35 U.S.C. 112, sixth
paragraph). The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function.
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action. Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
Claim limitations from claims 1-7 have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because they use generic placeholders:
“a first compiler” coupled with functional language;
“a second compiler” coupled with functional language;
“a linker” coupled with functional language; 
“a program generation unit” coupled with functional language; 
“a voltage transmission unit” coupled with functional language; without reciting sufficient structure to achieve the function. Furthermore, the generic placeholder is not preceded by a structural modifier.
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 1-7 have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: See paragraph [0026] [0027] [0044] [0045]  [0059] [0075] [0136] [0155] [0146] [0134]  [0082] [0164] “Fig 7 illustrates an example of a hardware structure for realizing the program generation unit 10 in the above-mentioned embodiments. As illustrated in this diagram, the program generation unit 10 is a computer provided with hardware including a CPU (Central Processing Unit) 105, a memory unit 106, a storage/playback device 107, a HDD (Hard Disk Drive) 108, an IO interface (Input Output Interface) 109, and the like.. Thus the systems appear to be in the hardware devices”. [0155] The program generation unit 10 is provided with a first compiler 101, a second compiler 102, and a linker 103.
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action.
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC §112
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

10.	Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Language of Claims 1, 6 and 8 are not clear, because the input of the second compiler is not specified. A first compiler takes as input source code, however the input of the second compiler is not specified and it is then ambiguous whether its input is the same source code as the first compiler, or if it takes as input another source code, or some other code which is not source code, which in this latter case would be a contradiction with the fact that it is a compiler.
The dependent claims are rejected under the same reason. 

Claims 1, 2, 6 and 8 recite the limitation operating voltage value based on a “voltage context”, based on a “command density” in the command sequence. There is no definition and explanation of “voltage context” and “command density” in the specification.  These two terms “voltage context” and “command density” make clams vague and unclear.
Further, in claims 1 and 8 the language in claims “generating voltage value based on voltage context based on a command density” is unclear because it is ambiguous whether the voltage value is based on a voltage context and a command density, or whether the voltage value is based on a voltage context which is based on a command density.
Claims 3-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The term “ highest proportion have been classified ” in claims 3 and 4 is a relative term which renders the claim indefinite. The term “highest proportion” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Therefore, the claims 3-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.
The dependent claims are rejected under the same reason.


Conclusion
11.	The prior art made or record and not relied upon is considered pertinent to applicant’s disclosure.
 Li US 20170132337 the use of high-level languages like ‘C’ for example, facilitates their implementation. However, the costs of conversion to machine-code (i.e. compilation), as well operating system latencies limit this approach to certain sample-times.  compiling voltage values of source voltages V.sub.sp and V.sub.sn for said different modes of each said SM by using capacitor voltage values V.sub.c; he method step of compiling values of said source voltages V.sub.sp and V.sub.sn may be done by using a predetermined table for different states.

Krig US 20140136816 the compiler can determine the width of the ALU processor array based on instructions of the program being compiled and the compiler generates machine code instructions; The power-policy machine instructions may be generated by a compiler or else manually coded by an engineer. wherein a voltage is adjusted based on: a compile time directive; or a function call invoked from within the thread.
Kasahara; US 20070255929 a compiler for generating programs used in the multiprocessor system. and generating codes for optimizing a system frequency and a power supply voltage by estimating a processing amount of the processor units. a method for reducing power by dynamically controlling a frequency/voltage; PUs 10 to 17 are configured on one chip (LSI). However, a plurality of LSIs constituting PUs 10 to 17 may be connected to configure one chip or module. generating a control code for changing a value to be set in the system control register to reduce power consumed by the processor unit for the calculation.

Richards US 20030163296 The present invention in another aspect provides a method for determining the voltage provided by a power circuit having N switches in a circuit configuration, where each switch includes a unidirectional current element having a connected node that is coupled to a voltage source and an opposite node, he software is written in the C++ computer language and was compiled using the GNU compiler for the SHARC (Super Harvard Architecture) processor series.
Title: Low power architecture design and compilation techniques for high-performance processors  author: CL Su, et al, published on 1994
Title: Synthesis techniques for low-power hard real-time systems on variable voltage processors  author: Hong  published on 1998

12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAMELI DAS whose telephone number is (571)272-3696.  The examiner can normally be reached on Monday-Friday from 8:00 am to 4:00 pm (ET).

Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Mr. Emerson Puente can be reached at (571) 272-3652.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHAMELI DAS/Primary Examiner, Art Unit 2196